Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowability
Examiner’s Comment
This Corrected Notice of Allowability is sent to include an IDS properly signed by the Examiner to show that all references were considered. Specifically, in the previous Notice of Allowance mailed 24 February 2022, the IDS dated 25 January 2022 was signed and dated, but did not include either initials next to each reference or a stamp indicating that all references were considered.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOPAZ L ELLIOTT whose telephone number is (571)270-5851. The examiner can normally be reached Monday-Friday 7 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TOPAZ L. ELLIOTT/           Primary Examiner, Art Unit 3745